OPINION — AG — ** LEASE — EQUIPMENT — INTEREST — FISCAL YEAR ** THERE IS 'NO' LEGAL BASIS UPON WHICH AN AGENCY OF THE STATE OF OKLAHOMA COULD AGREE TO PAY INTEREST UNDER THE TERMS OF A ONE YEAR LEASE OF EQUIPMENT, FUNDED BY A CURRENT APPROPRIATION, WHERE SUCH LEASE IS TO BE FULLY PERFORMED DURING THE CURRENT FISCAL YEAR, WHERE THE STATE IS NOT IN DEFAULT AND ALL RENT INSTALLMENTS ARE PAID AS SPECIFIED BY THE LEASE. (TERMS OF THE LEASE, PUBLIC INDEBTEDNESS, LANDLORD AND TENANT, LEASE PURCHASE, BALANCE BUDGET, DEBT LIMITATIONS, DATE OF LEASE, CONTRACT, RENT IN ADVANCE) CITE: 41 O.S. 37 [41-37], ARTICLE XV, SECTION 15, ARTICLE X, SECTION 23, ARTICLE X, SECTION 24, ARTICLE X, SECTION 25, ARTICLE X, SECTION 26, OPINION NO. 81-323 (JAMES B. FRANKS)